UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


HENRY SEGAR, et al.,

          Plaintiffs,

     v.                           Civ. Action No. 77-0081 (EGS)

WILLIAM P. BARR,
as U.S. Attorney General,

          Defendant.


                               ORDER

     Upon consideration of the Report and Recommendation

(“R&R”), the defendant’s objections, plaintiffs’ response to

those objections, the relevant law, and for the reasons stated

in the Memorandum Opinion, the court adopts in part the R&R.

Accordingly it is

     ORDERED, that plaintiffs’ motion for compliance order is

GRANTED IN PART, and it is

     FURTHER ORDERED, that the parties shall reconstitute the

Working Group, and it is

     FURTHER ORDERED, that the Employment Opportunity Monitoring

Committee shall continue to monitor the Drug Enforcement

Agency’s (“DEA”) compliance with this Court’s Order to cease

discrimination, and the DEA shall continue to produce annual

reports through its EEO Office, and it is

     FURTHER ORDERED, that defendant shall submit a modified
plan for promotions to GS-14 and GS-15 level positions to

plaintiffs and the Working Group. The plan shall include

specific time frames and deadlines for the various steps in the

promotion process, and rating criteria to evaluate promotion

candidates’ accomplishments. If plaintiffs and the Working Group

concur with the modified plan, the parties shall seek a petition

to allow implementation of the plan for future promotion

practices, subject to a decision by the parties and Working

Group as to whether the plan requires further validation, and it

is

     FURTHER ORDERED, that if the modified plan requires

validation, the validation shall be conducted by a mutually

acceptable third-party vendor, and it is

     FURTHER ORDERED, that plaintiffs shall provide to defendant

a detailed request for attorney’s fees from the period of June

1996 to present. Defendant shall either concede the amount or

file an opposition to the fees, and it is

     FURTHER ORDERED, that plaintiffs shall state with certainty

the damage model they propose and allow defendant to either

concede the validity of the model or file an opposition. If

defendant does file an opposition, the Court will order a

discovery period including depositions of experts. If there is

no agreement after the discovery period the Court shall resolve

the damages issue.

                                2
    SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          June 25, 2019




                                3